[Cite as State v. Robinson, 2022-Ohio-3033.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                       :

                 Plaintiff-Appellee,                 :
                                                              No. 110467
                 v.                                  :

DAVID E. ROBINSON,                                   :

                 Defendant-Appellant.                :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: APPLICATION DENIED
                 RELEASED AND JOURNALIZED: August 31, 2022


                           Cuyahoga County Court of Common Pleas
                                 Case No. CR-19-643101-A
                                 Application for Reopening
                                     Motion No. 556857


                                               Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Gregory Ochocki, Assistant Prosecuting
                 Attorney, for appellee.

                 David E. Robinson, pro se.


FRANK DANIEL CELEBREZZE, III, J.:

                   Applicant, David E. Robinson, seeks to reopen his appeal in State v.

Robinson, 8th Dist. Cuyahoga No. 110467, 2022-Ohio-1311.               He claims that

appellate counsel was ineffective for not arguing issues related to speedy trial and
the imposition of a no-contact order at sentencing. For the reasons that follow, we

deny his application.

                        I. Factual and Procedural History

              Appellant was charged with seven counts related to the abuse of his

two children. Charges included multiple counts of endangering children, gross

sexual imposition, and obstructing official business. Appellant eventually pled

guilty to one second-degree-felony count of endangering children, one third-degree-

felony count of endangering children, and one fifth-degree-felony count of

obstructing official business. On September 3, 2020, the trial court imposed a

prison sentence of 5 years for the first count, 18 months for the second count, and a

period of community-control supervision of 60 months for the final count. As a part

of the community-control sanction, the trial court ordered that appellant have no

contact with the victim or victims. He was also ordered to pay restitution to several

municipalities that had expended resources searching for appellant’s children after

he reported them missing. Appellant then appealed.

              In his direct appeal, appellant’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct.1396, 18 L.Ed.2d 493 (1967). Appellant

was alerted and given an opportunity to file a pro se brief, which he did. He assigned

six errors for review. The assigned errors included a claim of ineffective assistance

of trial counsel, challenged the order of restitution and the length of sentence,

claimed coercion of his guilty pleas, and argued that his speedy trial rights were

violated. Robinson at ¶ 17.
                  On April 21, 2022, this court journalized a decision overruling each of

these pro se assignments of error, affirming appellant’s convictions, and remanding

the case to the trial court for the limited purpose of correcting the order of restitution

in the sentencing entry, nunc pro tunc. Id., 8th Dist. Cuyahoga No. 110467, 2022-

Ohio-1311, at ¶ 82-83, 99.

                  On July 15, 2022, appellant filed an application for reopening

proposing the following assignments of error:

      I. Ineffective assistance of counsel, as appellant was deprived of his
      right to a speedy trial as guaranteed by the Sixth and Fourteenth
      Amendments to the United States Constitution.

      II. The trial court erred with imposing a no contact order and a prison
      term requiring the no contact order be vacated as a no contract order is
      a community control sanction.

      III. The trial court erred in [imposing] a sentence, which included both
      a prison term and community control sanctions at the same time for
      separate offenses, thus the trial court imposed a split sentence.

      IV. The trial court erred in [imposing] a sentence, which included both
      a no-contact order and a prison term to run concurrently.

(Brackets sic.)

The state timely filed a brief in opposition, arguing that appellant represented

himself pro se in the appeal and cannot rely on his own ineffectiveness in reopening.

                                 II. Law and Analysis

                             A. Standard for Reopening

                  App.R. 26(B) provides a limited means of a claim of ineffective

assistance of appellate counsel in an appeal from a criminal conviction. App.R.

26(B)(1). “Claims of ineffective assistance of appellate counsel under App.R. 26(B)
are subject to the two-pronged analysis enunciated in Strickland v. Washington,

466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).” State v. Leyh, 166 Ohio St.3d

365, 2022-Ohio-292, 185 N.E.3d 1075, ¶ 17. Under the Strickland standard, the

applicant must show that “(1) appellate counsel’s performance was objectively

unreasonable, [Strickland] at 687, and (2) there is ‘a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been

different.’ [Strickland] at 694.” Leyh at ¶ 18, citing Smith v. Robbins, 528 U.S. 259,

285-286, 120 S.Ct. 746, 145 L.Ed.2d 756 (2000). “‘A reasonable probability is a

probability sufficient to undermine confidence in the outcome.’”          Id., quoting

Strickland at 694.

      The application for reopening “shall be granted if there is a genuine
      issue as to whether the applicant was deprived of the effective
      assistance of counsel on appeal.” App.R. 26(B)(5). The burden is on
      the applicant to demonstrate a “genuine issue” as to whether there is a
      “colorable claim” of ineffective assistance of appellate counsel.

Leyh at ¶ 21, citing State v. Spivey, 84 Ohio St.3d 24, 25, 701 N.E.2d 696 (1998).

                          B. Anders and App.R. 26(B)

               Appellant acted pro se in his appeal. This court has held that “[a]

claim of ineffective assistance of appellate [counsel] is not available where an

appellant acts pro se in an appeal.” State v. Walton, 8th Dist. Cuyahoga No. 106103,

2018-Ohio-4021, ¶ 5, citing State v. Thornton, 8th Dist. Cuyahoga No. 76014, 2000

Ohio App. LEXIS 1037 (Mar. 9, 2000); State v. Westbrook, 4th Dist. Scioto No.

11CA3455, 2012-Ohio-6292. See also State v. Tharp, 8th Dist. Cuyahoga No.

104216, 2017-Ohio-2750, ¶ 2 (“[T]he scope of App.R. 26(B) is limited to a claim of
ineffective assistance of appellate counsel, and a defendant who represents himself

on appeal cannot later argue his own ineffectiveness in an application to reopen

under App.R. 26(B).”). This is the state’s sole argument in opposition to the

application to reopen.

             However, in Walton, we also recognized that it may be inequitable to

deny relief in reopening where an applicant was forced to proceed pro se in the

appeal because appointed counsel withdrew pursuant to Anders. Walton at ¶ 7.

This court went on to analyze the proposed assignment of error, found that it lacked

merit, and found that the applicant did not present a colorable claim of ineffective

assistance of counsel. Therefore, whether it would be inequitable to deny relief in

reopening may depend on the proposed assignments of error raised. We will

examine the proposed errors with an eye toward such a determination.

                                   C. Speedy Trial

             In his first proposed assignment of error, appellant claims trial counsel

was ineffective for not arguing that his speedy trial rights were violated. However,

appellant raised a speedy trial assignment of error in his direct appeal. This court

overruled the assigned error. We started off by recognizing that appellant waived

his statutory speedy trial rights by pleading guilty. Robinson, 8th Dist. Cuyahoga

No. 110467, 2022-Ohio-1311, at ¶ 60.         We then went on to fully analyze his

constitutional speedy trial rights using the factors outlined in Barker v. Wingo, 407

U.S. 514, 530, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972). Id. at ¶ 63-73. We concluded

that appellant’s right to a speedy trial was not violated. Id. at ¶ 73. Further, a guilty
plea also waives a claim of ineffective assistance of counsel based on statutory

speedy trial rights. State v. Bateman, 4th Dist. Jackson No. 19CA13, 2021-Ohio-57,

¶ 9; State v. Goodwin, 8th Dist. Cuyahoga No. 93249, 2010-Ohio-1210, ¶ 10.

              “Res judicata bars the relitigation of an issue that was previously

addressed, even if cast in a slightly different form.” State v. Barnes, 8th Dist.

Cuyahoga Nos. 108857, 108858, and 109321, 2020-Ohio-4988, ¶ 13.                 Issues

previously addressed on appeal are not subject to a second review in reopening. Id.,

citing State v. McGee, 8th Dist. Cuyahoga No. 91638, 2009-Ohio-6637, ¶ 13, citing

State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967). Therefore, this claim may

not form the basis of a colorable claim of ineffective assistance of appellate counsel.

                              D. No-Contact Order

             In his second, third, and fourth proposed assignments of error,

appellant makes various claims that the trial court erred in imposing a no-contact

order as a part of his sentence. The arguments appellant makes and the cases cited

in support are inapposite.

              A trial court may not impose a prison term and community-control

sanction for the same offense. State v. Anderson, 143 Ohio St.3d 173, 2015-Ohio-

2089, 35 N.E.3d 512. This includes a prison term and a no-contact order. Id. at

¶ 32. A court may also not impose a community-control sanction on one count

consecutive to a prison term on another count absent statutory authority. State v.

Hitchcock, 157 Ohio St.3d 215, 2019-Ohio-3246, 134 N.E.3d 164, ¶ 25. However, the

Supreme Court of Ohio has held that a court may impose both a prison term for one
offense and a community-control term for another offense in the same case. State

v. Paige, 153 Ohio St.3d 214, 2018-Ohio-813, 103 N.E.3d 800, ¶ 9. The Paige Court

went on to hold that the trial court could not impose what amounted to a consecutive

term of commitment to a community-based correctional facility after release from

prison. Id. at ¶ 13.

              In the present case, the trial court imposed a period of 60 months of

community-control supervision for the count of obstructing official business. As a

part of this sentence of community control, the court imposed a no-contact order

with the victims. Prison sentences were imposed for the second-degree- and third-

degree-felony counts to which appellant pled guilty. The court imposed a 5-year

prison sentence and an 18-month prison sentence, respectively. The court did not

impose a prison sentence together with a community-control sanction for the same

offense as appellant claims. The different sanctions were imposed for separate

offenses. This does not constitute a split sentence. Paige at ¶ 6. Nor did the court

impose a community-control sanction consecutive to a prison term.

              None of cases cited above resemble the sanctions imposed in the

present case. A trial court may appropriately impose a term of community-control

supervision for one count concurrent to a prison term for another count. Paige at

¶ 9.   That is what occurred here.     Therefore, appellant’s last three proposed

assignments of error do not set forth a colorable claim of ineffective assistance of

appellate counsel.
              All of appellant’s proposed assignments of error could have been

raised by him in his pro se appellate brief. Further, none indicate that his appointed

appellate counsel was ineffective when counsel filed an Anders brief. Appellant’s

proposed assignments of error also fail to demonstrate a genuine issue of ineffective

assistance of appellate counsel. Therefore, appellant’s application for reopening is

denied.

              Application denied.


_________________________________
FRANK DANIEL CELEBREZZE, III, JUDGE

SEAN C. GALLAGHER, A.J., and
MICHELLE J. SHEEHAN, J., CONCUR